United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3179
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Larry Joseph Holt

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                               Submitted: April 3, 2017
                                Filed: April 17, 2017
                                   [Unpublished]
                                   ____________

Before SMITH, Chief Judge, ARNOLD and SHEPHERD, Circuit Judges.
                             ____________

PER CURIAM.

       After Larry Holt pleaded guilty to two counts of being a felon in possession of
a firearm, see 18 U.S.C. § 922(g)(1), and one count of conspiring to distribute heroin,
see 21 U.S.C. § 841(a)(1), (b)(1)(C), and 18 U.S.C. § 2, the district court1 sentenced
him as an armed career criminal. See 18 U.S.C. § 924(e). He maintains on appeal that
the district court erred in concluding that he is an armed career criminal because his
conviction for unlawfully using a weapon under Mo. Rev. Stat. § 571.030.1(4) is not
a "violent felony" under the Armed Career Criminal Act. Holt recognizes that our
court has already determined that a conviction under this statute is a violent felony,
see United States v. Pulliam, 566 F.3d 784, 788 (8th Cir. 2009), but he argues that we
are not bound by Pulliam in light of intervening Supreme Court decisions. We reject
Holt's argument because another panel of our court recently determined that Pulliam
is still good law despite the same authorities that Holt relies on here. See United
States v. Hudson, No. 15–3744, 2017 WL 1055583, at *2–3 (8th Cir. Mar. 21, 2017).
The decision of a prior panel binds our panel. United States v. Eason, 829 F.3d 633,
641 (8th Cir. 2016).

      Affirmed.
                       ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                         -2-